

Exhibit 10.1


FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Agreement”), is entered into
as of the 17th day of March 2010 by and between  MARTIN S. HUGHES  (the
“Executive”) and  REDWOOD TRUST, INC., a Maryland Corporation (the “Company”).


WHEREAS, the Executive and the Company have entered into an Amended and Restated
Employment Agreement dated as of March 31, 2009 (as amended, the “Employment
Agreement”); and


WHEREAS, the Executive and the Company desire to enter into this Agreement for
purposes of amending the Employment Agreement as set forth herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy
which is hereby acknowledged, the Executive and the Company hereby agree that
the Employment Agreement is hereby amended as follows effective upon May 18,
2010:  


(1)
Section 1 of the Employment Agreement shall be amended and restated to read in
its entirety as follows:



“Employment as President and Chief Executive Officer Of The Company.  The
Company does hereby employ the Executive as President and Chief Executive
Officer of the Company.  The Executive does hereby accept and agree to such
employment.  The Executive’s duties shall be such executive and managerial
duties as the Board of Directors of the Company shall from time to time
prescribe and as provided in the Bylaws of the Company.  The Executive shall
devote such time, energy and skill to the performance of his duties for the
Company and for the benefit of the Company as may be necessary or required for
the effective conduct and operation of the Company’s business.  Furthermore, the
Executive shall act only in good faith and exercise due diligence and care in
the performance of his duties to the Company under this Agreement.”


(2)
Section 3(a) of the Employment Agreement shall be amended to replace the base
salary amount of “$500,000” specified therein with “$700,000”.



(3)
Section 3(b) of the Employment Agreement shall be amended to replace the target
annual bonus percentage of “150%” specified therein with “165%”.



(4)
Section 10 of the Employment Agreement shall be amended by replacing “Attn:
Chief Executive Officer” with “Attn: Chief Operating Officer”.



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, as of
the date first above written.
 
REDWOOD TRUST, INC.
       
By:  
/s/ George E. Bull, III
   
Name: George E. Bull, III
   
Title: Chairman & Chief Executive Officer
       
MARTIN S. HUGHES
       
/s/ Martin S. Hughes
 

 
 
 

--------------------------------------------------------------------------------

 